DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
2.	This communication is in response to the communication filed 12/7/2020.  Claim 4 is cancelled. Claims 1-3 and 5, 7-20 are currently amended. Claim 21 is new. Claims 1-3 and 5-21 are currently pending.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.1.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 2006/0218015), in view of Lazar (US 2011/0119090).

CLAIM 1
Walker teaches a non-transitory computer readable medium storing instructions (Walker: abstract) which, when executed by a computer, cause the computer to:
receive data representing a dosage regimen for a medication involved in a medication regimen for a patient from a medication indicia, the medication indicia configured to contact Walker: abstract; ¶¶ [0054]-[0056], [0078], [0090]-[0091]; FIGS. 1-13); and
display an indicator representing the dosage regimen or a parameter associated with the dosage regimen based on receiving the data representing confirmation of adherence to the dosage regimen by the patient from the wireless transceiver of the medication indicia (Walker: abstract; ¶¶ [0054]-[0057]; FIGS. 1-13).

Walker does not appear to explicitly teach the following:
transceiver of the medication indicia.

Lazar, however, teaches the following:
transceiver of the medication indicia (Lazar: abstract; ¶¶ [0037], [0051]; FIGS. 1-3).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the system and method for monitoring medication compliance using an indicia having a wireless transceiver, as taught by Lazar, with the method and apparatus for monitoring compliance with a schedule for taking medicine, as taught by Walker, with the motivation of improving medication compliance monitoring (Lazar: ¶¶ [0003]-[0019]).

Response to Arguments
12/7/2020 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 12/7/2020.

4.1.	With regard to applicant’s other arguments, it is submitted that new prior art has been applied to the amended features of the claims. As such, applicant's remarks with regard to the application of the cited prior art to the amended claims are addressed in the Office Action above.


Relevant Non-Cited Prior Art
5.	The following discovered prior art was not cited in this rejection but may be relevant: 
Afsarifard et al. (US 2017/0095405) – Smart Medication Container
Burrows et al. (US 2002/0104848) – Pharmaceutical Container Having Signaling Means And Associated Method Of Use

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TOMASZEWSKI whose telephone number is (313)446-4863.  The examiner can normally be reached on M-F 5:30 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686